Case
Case 7:18-mc-00596
     7:19-cv-00131 Document
                   Document 1-1
                            1-1 Filed
                                Filed on
                                      on 04/18/19
                                         03/27/18 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 11 of
                                                                   of 77
Case
Case 7:18-mc-00596
     7:19-cv-00131 Document
                   Document 1-1
                            1-1 Filed
                                Filed on
                                      on 04/18/19
                                         03/27/18 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 22 of
                                                                   of 77
Case
Case 7:18-mc-00596
     7:19-cv-00131 Document
                   Document 1-1
                            1-1 Filed
                                Filed on
                                      on 04/18/19
                                         03/27/18 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 33 of
                                                                   of 77
Case
Case 7:18-mc-00596
     7:19-cv-00131 Document
                   Document 1-1
                            1-1 Filed
                                Filed on
                                      on 04/18/19
                                         03/27/18 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 44 of
                                                                   of 77
Case
Case 7:18-mc-00596
     7:19-cv-00131 Document
                   Document 1-1
                            1-1 Filed
                                Filed on
                                      on 04/18/19
                                         03/27/18 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 55 of
                                                                   of 77
Case
Case 7:18-mc-00596
     7:19-cv-00131 Document
                   Document 1-1
                            1-1 Filed
                                Filed on
                                      on 04/18/19
                                         03/27/18 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 66 of
                                                                   of 77
Case
Case 7:18-mc-00596
     7:19-cv-00131 Document
                   Document 1-1
                            1-1 Filed
                                Filed on
                                      on 04/18/19
                                         03/27/18 in
                                                   in TXSD
                                                      TXSD Page
                                                           Page 77 of
                                                                   of 77
